  
Contract No.: [3350012010AM00077301]
 
Contract of Guarantee
 
Guarantor (Party A): [Xu Ke Cheng]
 
Legal Representative (Person in-charge):________
 
Type of the Identity Credential: Personal Identity Card        Number of the
Credential: 330522196208244514
 
Domicile: ________
 
Correspondence Address: ________      Zip Code: ________
 
Telephone: ________
 
Lender (Party B): Bank of Communication (Huzhou) Branch
 
Person in-charge:      Le Xiaohua
 
Correspondence Address:      No. 299 Renmin Road
 
Whereas Party B, has or will consecutively handle the credit business with
Changxing Chisen Electric Co., Ltd. (hereinafter “Borrower”), In order to
protect the realization of Lender’s right of Lender, Party A is willing to
provide maximum amount guarantee for the debts of Borrower. Party A and Party B
hereby agree as follows through negotiations for mutual compliance.
 
Article 1 Lender’s Rights
 
1.1 Guarantor provides maximum amount guarantee to master contracts signed
between Lender and Borrower for the period from November 16, 2010 to November
16, 2011. Master contract refer to the agreement of loan and notes signed
between Lender and Borrower. The Currency, Principal, Interest and Terms of
Lender’s right are subject to Master Contracts.
 
1.2 The maximum amount guaranteed by Guarantor is RMB 69,000,000.
 
1.3 Under this contract, the guaranteed master lender’s right is determined at
the occurrence date (the Determination Date of Master Lender’s Right) of latest
lender’s right.
 
Lender’s right before the Determination Date of Master Lender’s Right and The
interest (including compound interest, overdue interest, and penalty interest)
occurred until the Guarantor fulfill the contract and the expenses of
realization of lender’s right and other related expenses bound under clause 2.2
of this contract are also under the scope of this guarantee contract.
 
The occurrence of master lender’s right represents Lender grant loan, bank note,
letter of credit, bank guarantee and standby letter of credit.
 
Article 2 Scope of Guarantee
 
2.1 The guarantee provided by Party A hereunder shall be a guarantee with the
joint and several liabilities.
 

 
 

--------------------------------------------------------------------------------

 
 
2.2 The scope of guarantee herein is [all the debts under the Master Contract,
including, but not limited to, all the principal, the interest (including the
compound interest and penalty interest), liquidated damage, damages, other
amount that Borrower shall pay to Party B (including, but not limited to, the
related handling charge, communication fee, miscellaneous fees, etc.), the fees
incurred to Party B arising from the fulfillment of the Lender’s right and
guarantee right (including, but not limited to, litigation fees, arbitration
fees, fees for preservation of properties, travelling expenses, enforcement
fees, appraisal fees, auction fees, public notarization fees, service fees,
public announcement fees and attorney’s fees).
 
2.3 The period of guarantee shall be calculated separately for each lender’s
rights of the Lender against the Borrower. The period of guarantee for each
lender’s right shall be from the date of expiration of each lender’s rights till
two years after the date of expiration of the lender’s right.
 
The Guarantor shall bear guarantee liability respectively for repayment lender’s
rights in installments under each contract during period of occurrence of the
lender’s rights. The period of guarantee for each lender’s right shall be from
the date of expiration of each debt till two years after the date of expiration
of the last installment.
 
In case the occurrence of events under laws or master contract results in the
acceleration of maturity of Lender’s rights under master contract by the Lender,
the period of guarantee is the date when the Lender confirms the acceleration of
maturity of Lender’s rights under master contract.
 
2.4 The validity of this Contract is independent from the Master Contract.
Failure of the Master Contract to be established or effective or invalidity,
partial invalidity or revocation or rescission thereof shall not affect the
effectiveness of this Contract. If the Master Contract is determined as not
established or effective, invalid or partially invalid, or revoked or rescinded,
Party A shall be jointly and severally liable for the debts arising from
Borrower returning the property or compensating the losses.
 
Article 3   Statements and Guarantees
 
3.1 The Guarantor is an independent legal entity, has all necessary legal
capacities and is able to fulfill lender’s rights and undertake liabilities
under this Contract on its own.3.2 The Guarantor is entitled to execute this
Contract and completes all authorization and approvals necessary for executing
this Contract and fulfilling its lender’s rights under this Contract.
 
3.3 All documents, information, data, provided by guarantor during the execution
and fulfillment of this contract is true, accurate, complete and effective.
 
3.4 At the time of signature of this contract, the Borrower is not the
shareholder or control person under company law.
 
Article 4 Responsibility of Guarantor
 
4.1 If the debts under the Master Contract matures or Party B announces the
debts to be mature in advance pursuant to the provisions of the Master Contract
or the law, where Borrower fails to fully repay the debts on time or Borrower
violates other provisions of the Master Contract, Party A shall immediately
undertake the guarantee liability within the Scope of Guarantee.
 
In the event that the master contract is guaranteed by the pledged assets of
Borrower or third party, the Lender has right to determine the sequence of
exercise of right, Lender has right to require Guarantor to settle all unpaid
debt at the due date before exercise the pledged assets. In the event that
Lender waive the right of pledged assets or the sequence of right or amend the
right of pledged assets, the guarantee liability of Party A hereunder shall not
be mitigated or exempted,
 
4.2 Guarantor should cooperate with Lender on the inspection and supervision of
guarantor’s income and credit conditions (Guarantor is nature person) or
operation and financial conditions (Guarantor is non-nature person). Guarantor
should provide all financial statement, data and information immediately after
obtain the requisition from Lender and guarantee that all documents,
information, and data provided are accurate, true and complete.
 
4.3 Any of following items occurred, Guarantor should provide Lender with
written notice at least 30 days before action, and before all lenders right
under the master contract are settled, unless obtain the written consent from
Lender, no action should be taken on the following items:
 
1. Sell, gift, lease, lend, transfer, pledge, mortgage, or any other methods to
disposal the assets
 
 
 

--------------------------------------------------------------------------------

 
 
2. change its capital structure or management system, including, but not limited
to, contract, lease, shareholding reform, joint-operation, merger, division,
joint venture, reduction of capital, transfer of assets, etc.
 
4.4 In the event of following items occurred or to be occurred, Guarantor should
provide written notice to Lender within 7 days from the date of occurrence.
 
 
1.
Amendment of memorandum and article, change the name of entity, the legal
representative, address, communication, or scope of operation of business
registration, making decision that will have material effect on financial and
personnel;

 
 
2.
Preparing to file bankruptcy or has been filed claimed for bankruptcy

 
 
3.
Involved in significant litigation, arbitration or administrative measures, or
principal assets were taken property preservation or other coercive measures


 
4.
Provide guarantee to third party which caused adverse effect on Guarantor’s
economic condition, financial condition of fulfillment the obligation of this
contract

 
 
5.
Execute any contract which has material effect on operation and financial
conditions.

 
 
6.
production suspension, shut-down, dissolution,, revoke of business certificate

 
 
7.
Involve in offence and non-comply with listing rule of Guarantor or its legal
representative or core management.

 
 
8.
Significant difficulty on operation, adverse financial conditions, or other
issues occurred that will have adverse effect on Guarantor’s operation,
financial condition and repayment capacity.

 
 
9.
Significant changes on Guarantor’s employment and income or change of residence
address. (Guarantor is Nature Person)

 
4.5. Before Borrower settled all debts under the master contract, Party A agrees
not to claim for the right to seek compensation against other Borrower or
guarantor
 
4.6 Before Borrower settled all debts under the master contract, Borrower become
the shareholder or substantial controller of Guarantor, Guarantor should inform
Lender immediately and provide the board resolution regarding to provide
guarantee.
 
Clause 5. Agreement on deduction
 
 
5.1
Where the Guarantor fails to pay any debts due or shall supplement the guarantee
money fully, the Lender may directly deduct from any accounts of the Guarantor
in Communication Bank of China.

 
 
5.2
After deduction, Lender should notice Guarantor the account number, contract
number, deduction amount and outstanding balance of debt.

 
 
5.3
When deduction is not sufficient to settle all debts, due expenses payable
should be paid first. Then according to the following order of deduction:

 
 
 

--------------------------------------------------------------------------------

 
 
1. under loan (apart from personal loan) or trading finance services(export
insurance), principal and interest overdue less than 90 days, the remaining
balance of deduction will be used to repay the due payable interest or penalty
interest, compound interest, then the due payable principal; principal and
interest are overdue more than 90 days, the remaining balance of deduction will
be used to repay overdue principal, then repay the overdue interest or penalty
interest, compound interest.
 
2. under the issuance of bank note, letter of credit, bank guarantee, export
insurance services, remaining balance after deduction will be used to repay the
due payable principal, then repay the due payable interest penalty interest,
compound interest.
 
3. Under Personal loan service, order of repayment should comply with agreement.
 
5.4
When currency of deduction is not consistent with the currency of debt, the
deduction should be converted under the exchange rate provided by Communication
Bank of China.

 
5.5
Where the currency of money deducted is not the currency of repayment, the
Lender is entitled to settle/purchase exchange according to the exchange rate
determined by itself. The risks in connection with exchange rate shall be
undertaken by the Guarantor.

 
Clause 6 Settlement of dispute
 
The terms of business under this contract was handled by Bank of Communication
(Huzhou) Branch. The contract is carried out at the Bank of Communication
(Huzhou) Branch location. Any dispute of the contract is regulated by the
people’s court which placed at the Bank of Communication (Huzhou) Branch
location.
 
Either of the Parties may bring a lawsuit before the People’s court at Lender’s
location. During the period of dispute, both parties shall continue to perform
terms not in dispute.
 
Clause 7, Others
 
7.1 Lender is not obligate to issue debt to Borrower pursuant to this agreement
 
7.2 With respect to the defaults of Party A, Party B shall be entitled to notify
the related department or entity and to make public announcements for collection
through the news media.
 
7.3 the contract is effective after all following conditions are satisfied:
 
1. Legal representative or authorized agent of Garantor signed and sealed the
contract; if Guarantor is natural person, contract signed by Guarantor;
 
2. Person in charge or authorized agent of Lender Signed and Sealed the
Contract.
 
7.4 There are ________ original copies, guarantor, lender and borrower got one
each.
 
Article 8: Miscellaneous
 
Remained Blank
 
Guarantor has already read all the clauses of this Contract. Upon Guarantee’s
request, Lender has already explained the clauses of this Contract. Guarantee
has no disagreement on all the clauses of this Contract.
 


 
 

--------------------------------------------------------------------------------

 
 
Guarantor (Company’s seal/Signature):
 
Lender (Company’s seal/Signature):
     
Xu Ke Cheng
 
/s/ Bank of Communication
(Huzhou) Branch
     
Legal Representative (Person in Charge) or Authorized Agent (Signature or
Stamped):
 
Person in Charge or Authorized Agent (Signature or Stamped):
         
/s/ Luo Yi
     
Date of signatory:  November 16, 2010
 
Date of signatory:  November 16, 2010

 
Owner Statement
 
I (Name: Zhou Fangqin, Personal identity number 33052219640125452X am the spouse
of Guarantor. I have read and confirm all article within this agreement,
understand and agree Guarantor provide guarantee to Borrower. Guaranteed debt is
the common responsibility of married couples, will settled the debt by common
property.
 
Signed by Zhou Fangqin
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10-43pg01.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-43pg02.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-43pg03.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-43pg04.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-43pg05.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-43pg06.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-43pg07.jpg]
 

--------------------------------------------------------------------------------


 